As filed with the Securities and Exchange Commission on August 9, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DURECT CORPORATION (Exact name of Registrant as specified in its charter) Delaware 94-3297098 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10260 Bubb Road Cupertino, CA 95014 (Address of Principal Executive Offices) DURECT Corporation 2000 Employee Stock Purchase Plan (Full title of the plan) James E. Brown Chief Executive Officer DURECT Corporation 10260 Bubb Road Cupertino, CA 95014 (Name and address of agent for service) (408) 777-1417 (Telephone number, including area code, of agent for service) Copy to: Stephen B. Thau Morrison & Foerster LLP 755 Page Mill Road Palo Alto, California 94304 (650) 813-5600 (Calculation of Registration Fee on following page) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Emerging Growth Company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act. ☐ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee DURECT Corporation 2000 Employee Stock Purchase Plan Common Stock, par value $0.0001 per share 350,000 Shares $1.72 (2) Total 350,000 Shares Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement shall also cover any additional shares of common stock that may be offered or issued in connection with any stock dividend, stock split or any other similar transaction effected without the receipt of consideration which results in an increase in the number of the registrant’s outstanding shares of common stock. Estimated in accordance with Rule 457(h) under the Securities Act solely for the purpose of calculating the registration fee. The computation is based upon the average of the high and low sale prices of the common stock as reported on the NASDAQ Global Market on August 4, 2017. EXPLANATORY NOTE This Registration Statement is being filed to register an additional 350,000 shares of our common stock for issuance under our 2000 Employee Stock Purchase Plan. An amendment of our 2000 Employee Stock Purchase Plan, including an increase of 350,000 shares of our common stock available for issuance thereunder, was approved at our annual meeting of stockholders on June 19, 2017 as previously reported on our Form 8-K filed on June 21, 2017. Pursuant to General Instruction E of Form S-8, we incorporate by reference into this Registration Statement, except to the extent supplemented, amended or superseded by the information set forth herein, the contents of our Registration Statements on Form S-8 relating to our 2000 Employee Stock Purchase Plan filed with the Securities and Exchange Commission (the “Commission”) on October 5, 2000, May 18, 2001, April 12, 2002, May 6, 2005, May 17, 2006, August 8, 2007, August 12, 2008, August 4, 2009, May 10, 2010, November 4, 2010 and August 4, 2015 (Registration Nos. 333-47400, 333-61224, 333-86110, 333-124701, 333-134200, 333-145244, 333-152968, 333-161025, 333-166700, 333-170349, 333-206084, respectively). PART I ITEM 1. PLAN INFORMATION. * ITEM 2. REGISTRANT INFORMATION AND EMPLOYEE STOCK PURCHASE PLAN ANNUAL INFORMATION. * * The documents containing the information specified in Part I of Form S-8 will be sent or given to employees as specified by Rule428(b)(1) of the Securities Act. Such documents need not be filed with the Securities and Exchange Commission (the “Commission”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule424 of the Securities Act. These documents and the documents incorporated by reference in this Registration Statement pursuant to Item3 of Part II of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3.INCORPORATION OF DOCUMENTS BY REFERENCE The following documents, which have been filed with the Commission, are incorporated by reference herein and made a part hereof: a.Our Annual Report on Form10-K for the fiscal year ended December31, 2016, which includes audited consolidated financial statements for the fiscal year ended December31, 2016 filed with the Commission on March 15, 2017 and as amended on March 29, 2017. b.Our Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31, 2017 and June 30, 2017, filed with the Commission on May 10, 2017 and August 9, 2017, respectively. c.Our Current Reports on Form 8-K filed with the Commission on January 11, 2017, January 30, 2017, March 21, 2017, April 24, 2017, May 8, 2017, June 19, 2017, June 21, 2017 and June 22, 2017. d.The description of our common stock, par value $0.0001, contained in our Statement on Form8-A, filed under the Securities Exchange Act of 1934 (the “Exchange Act”) on September 9, 2000, including any amendment or report filed for the purpose of updating such description. e.All other reports that we filed pursuant to Section13(a) or 15(d) of the Exchange Act, as amended, since the end of the fiscal year covered by the audited financial statements described in (a) above. All documents that we subsequently filed pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of the filing of such documents.Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. To the extent that any proxy statement or Form8-K is incorporated herein by reference, such incorporation shall not include any information contained in such proxy statement or Form8-K which is not, pursuant to the Commission’s rules, deemed to be “filed” with the Commission or subject to the liabilities of Section18 of the Exchange Act. ITEM 4. DESCRIPTION OF SECURITIES. Not applicable. ITEM 5. INTERESTS OF NAMED EXPERTS AND COUNSEL. Not applicable. ITEM 6.INDEMNIFICATION OF OFFICERS AND DIRECTORS Our Amended and Restated Bylaws provide generally for indemnification of our officers, directors, agents and employees to the extent authorized by the DGCL. Pursuant to Section 145 of the DGCL, a corporation generally has the power to indemnify its present and former directors, officers, employees and agents against expenses incurred by them in connection with any suit to which they are, or are threatened to be made, a party by reason of their serving in such positions so long as they acted in good faith and in a manner they reasonably believed to be in, or not opposed to, the best interests of a corporation, and with respect to any criminal action, they had no reasonable cause to believe their conduct was unlawful. With respect to suits by or in the right of a corporation, however, indemnification is not available if such person is adjudged to be liable for negligence or misconduct in the performance of his duty to the corporation unless the court determines that indemnification is appropriate. In addition, a corporation has the power to purchase and maintain insurance for such person. The statute also expressly provides that the power to indemnify that it authorizes is not exclusive of any rights granted under any bylaw, agreement, vote of stockholders or disinterested directors or otherwise.
